        Case 1:19-cr-00566-LTS Document 55 Filed 03/31/20 Page 1 of 1



                     RTCHAFID'W. BARTON ESQ.
                         ATTORNEY AITI LAW
                            450 SEVENITIH AVENUE
                                      SUIIIE     5OO
                      NEW YORK.NEW YORK 10123
                                      2L2-222-8239



Honorable Latxa Taylor Swain
United States District Court
                                                          MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re United States v.Deeyazen Abdulla                           March 31,2020
Docket 19 Cr 566

Dear Judge Swain,

On March 1I,2020, the above referenced defendant, Deeyazen Abdulla was sentenced
by this Court to 2 years of incarceration and three years post release supervision. He is
currently at liberty and being monitored by pre trial services. Deeyazen Abdulla is
scheduled to report and begin his sentence of incarceration on May 19,2020.

There have been strong indications that the current corona virus crisis has made federal
prisons unsafe. See e.g. "Jails are Petri Dishes: Inmates Freed as the Virus Spreads
behind Bars," New York Times, March 20.2020.

As the corona virus may pose an unusual danger to inmates, DeeyazenAbdulla moves
this Court to re-set the date upon which he must report to prison and begin his sentence    of
incarceration. Deeyazen Abdulla asks this Court to allow him to begin his sentence on
July 20,2020, sixty one days from the date now set for him to begin his sentence.

The AUSA in charge of this case, Nathan Rehn has communicated to defense that he
does not object to adjourning the date for DeeyazenAbdulla to report to prison by 60
days.

I hope this letter finds you well. Thank you for your attention.


The request is granted. In light of the current        Richard Barton
state of the public health crisis, Mr. Abdulla is     Attorney for Deeyazen Abdulla.
directed to surrender at the designated institution   917 7961087 Cellular
by 2:00 p.m. on July 20, 2020. DE#55 resolved.

SO ORDERED.
/s/ Laura Taylor Swain, USDJ 3/31/2020

                         BARTONLAWNYC@GMArL. COM
